Case: 3:18-cv-00023-GFVT-MAS Doc #: 154 Filed: 02/17/21 Page: 1 of 2 - Page ID#:
                                   4376



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

                                              )
 KELSEY LOVE,                                 )
                                              )
        Plaintiff,                            )          Civil No. 3:18-cv-00023-GFVT
                                              )
 V.                                           )
                                              )
 FRANKLIN COUNTY, KENTUCKY,
                                              )                      ORDER
 et al.,
                                              )
                                              )
        Defendant.
                                              )
                                              )
 V.
                                              )
 SOUTHERN HEALTH PARTNERS,
 INC.,

        Third-Party Defendant.


       This matter is before the Court on the parties’ Joint Motion to Dismiss [R. 150.] Plaintiff

Kelsey Love agrees to dismiss all claims asserted in this action or which could have been

asserted in this action against all Defendants. Id. Accordingly, and the Court being sufficiently

advised, it is hereby ORDERED as follows:

        1. Parties’ Joint Motion to Dismiss [R. 150] is GRANTED. All claims in this matter

            by Plaintiff Kelsey Love against all Defendants are hereby DISMISSED WITH

            PREJUDICE, with each party to bear its own costs and attorneys’ fees.

        2. Because all claims by Franklin County against Third-Party Defendant Southern

            Health Partners have been dismissed by previous Order [R. 142; R. 148], no claim

            remains pending and this matter is therefore STRICKEN from the record.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 154 Filed: 02/17/21 Page: 2 of 2 - Page ID#:
                                   4377



       3. All remaining Motions [R. 98; R. 100; R. 104; R. 105; R. 106; R. 126] are DENIED

          AS MOOT.



      This the 17th day of February, 2021.




                                             2
